Citation Nr: 1516133	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-10 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a right clavicle fracture, to include whether the injuries sustain by the Veteran on February 10, 1973, were the result of his own willful misconduct. 

2.  Entitlement to service connection for osteoarthritis of the right shoulder, to include whether the injuries sustain by the Veteran on February 10, 1973, were the result of his own willful misconduct.
 
3.  Entitlement to service connection for right elbow flexion contracture with loose body ("right elbow disability"), to include whether the injuries sustain by the Veteran on February 10, 1973, were the result of his own willful misconduct.
 
4.  Entitlement to service connection for osteoarthritis of the left shoulder.
 
5.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left elbow lateral epicondylitis ("left elbow disability").
 
6.  Entitlement to an effective date earlier than July 17, 2012 for the assignment of a 20 percent evaluation for service-connected left ulnar neuropathy.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to November 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 and September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The RO, in pertinent part, awarded service connection for: (1) the left elbow disability, evaluated at 10 percent disabling, effective from September 2008; and (2) a nasal fracture with deviated septum and chronic rhino sinusitis, evaluated at 10 percent disabling, effective from October 2008.  Also, the RO denied service connection for osteoarthritis of the bilateral shoulders, a right elbow disability, right clavicle fracture, and tinnitus, as well as entitlement to TDIU. 

The Veteran filed a notice of disagreement (NOD) in May 2009. Aside from disagreeing with denial of his service connection claims, he appealed the initial evaluation and effective date assigned for the left elbow disability, as well as the effective date for the nasal fracture with deviated septum and chronic rhino sinusitis.  Statements of the case (SOC) were issued in March 2010.  The Veteran perfected his appeals in March 2010.  The Veteran subsequently withdrew his claims for service connection for tinnitus and earlier effective dates for the award of service connection for the left elbow disability and nasal fracture with deviated septum and chronic rhino sinusitis in May 2010.  As such, these matters are no longer in appellate status. 

In March 2010, the RO denied a claim for carpal tunnel syndrome of the right wrist, which the Veteran appealed later in March 2010.  An SOC was issued in August 2010.  He perfected his appeal in January 2011.  The Veteran withdrew his appeal in August 2011.  This matter is also no longer in appellate status.

In a January 2011 rating decision, the RO denied claims of service connection for hypertension and depressive disorder.  The Veteran filed an NOD in January 2011.  An SOC was issued in April 2011.  The Veteran did not perfect his appeal and thus, the claims are no longer in appellate status.  38 C.F.R. § 20.302(b).

The Veteran presented testimony before a Decision Review Officer (DRO) in April 2010 and the Board in an April 2012 videoconference hearing.  The transcripts have been associated with the claims folder.  The Veterans Law Judge who provided the hearing is no longer employed by the Board and the Veteran was notified in a letter dated September 12, 2014 of his rights to have another hearing before a Veterans Law Judge that would be deciding his appeal.  38 C.F.R. § 20.707 (2014).  The Veteran replied with two conflicting response on September 16, 2014 and September 23, 2014 respectively.   In November 2014, the Board reached out to the Veteran's representative to resolve the conflicting responses.  In February 2015, the Veteran responded that he did not desire a new hearing and that he desired that the Board continue with adjudication of his claims.  As such, the Veteran's appeal shall proceed accordingly.

This claim was previously before the Board In July 2012, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

During the pendency of the appeal, during the last Remand, the Veteran perfected an appeal with regard to an earlier effective date for the assignment of an increased evaluation for his service connected left ulnar neuropathy.  The Veteran was awarded an evaluation of 20 percent effective July 17, 2012 for this claim in a September 2012 rating decision.  The Veteran submitted a NOD, indicating a desire for an earlier effective date, on September 2012.  The RO provided the Veteran with a SOC on November 2012 and the Veteran perfected his appeal with the timely submission of a statement in lieu of a VA Form 9 in January 2013.  This appeal has been merged with the previously remanded appeal.  Therefore, the caption on the title page has been amended to reflect such change.

In August 2013, and in March 2015, the Veteran submitted additional private treatment records, as well as medical records of treatment by an ear, nose and throat specialist at Fort Meade, that were not accompanied by a waiver of RO consideration.  However, in an August 2014 and March 2015 statement from the Veteran's representative, it was indicated that the Veteran did in fact intend to waive initial consideration by the RO.  Therefore, the Board finds that it is appropriate to consider these records in the adjudication of the claim.  38 C.F.R. § 20.1304 (c).

The issues of claims for entitlement to service connection for a thumb and index finger condition, an increased evaluation for his service-connected left wrist, and aid and attendance have been raised by the record in a January 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for left elbow osteoarthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On February 10, 1973, the Veteran sustained injuries to the right shoulder, right elbow, and right clavicle from the impact of a heavy weight falling 30-feet onto his back while swimming in an off-limits area.

2.  The Veteran's actions in connection with the February 1973 swimming accident involved deliberate or intentional wrongdoing and/or knowledge of or wanton disregard for its probable consequences, and said actions were the proximate cause of his resulting injuries.

3.  The Veteran's left elbow lateral epicondylitis was manifested by a disability that did not include a finding of ankylosis, limitation of flexion less than 90 degrees, limitation of extension greater than 75 degrees, joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, loss of bone, malunion, or nonunion.

4.  The Veteran's claim for entitlement to a TDIU, as remanded by the Board in July 2012, was taken as a claim for increased evaluation from that same date for his service-connected left ulnar neuropathy, and it is not factually ascertainable that an increase in disability occurred within one year from the date of claim.


CONCLUSIONS OF LAW

1.  The injuries sustained by the Veteran on February 10, 1973, resulting in a right clavicle fracture, right elbow flexion contracture with loose body, and left shoulder osteoarthritis, were proximately and immediately due to his own willful misconduct and were not incurred in the line-of-duty.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301, 3.303 (2014).

2.  The criteria for an evaluation in excess of 10 percent for left elbow lateral epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2014).

3.  The criteria for an effective date earlier than July 17, 2012, for the award of a 20 percent schedular rating for left ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 4.130, Diagnostic Code (DC) 8716, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify with regard to the issues of entitlement to service connection for the right clavicle, right shoulder, and right elbow has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated November 2008 that contained all of the required notice.  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned," as in the case of the claims for increased evaluation for left elbow lateral epicondylitis and an earlier effective date for left ulnar neuropathy, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's left elbow lateral epicondylitis and left ulnar neuropathy, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO obtained and associated the Veteran's SSA records with the claims file.

The Board finds that the Veteran has been provided with adequate examinations for the Veteran's service-connected left elbow condition and left ulnar neuropathy.   Collectively, these examinations are adequate because they contain a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also address the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board also notes that the Veteran has not been provided with VA examinations for his claimed conditions related to his right clavicle, right shoulder, and right elbow.  However, the Board finds that VA examinations are not warranted in this instance.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board finds that no VA examination is required to resolve the aforementioned claims because, although the Veteran has presented evidence of current disabilities and the possibility of a relationship to an in-service injury, such injury has been determined, as discussed in further detail below, to have occurred outside of the line of duty and is the result of wilful misconduct.  See 38 C.F.R. § 3.301(a). Thus, the issue of nexus is rendered moot and is in no further need of resolution.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service Connection

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1 (m) (1)-(3) (2014).

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected left elbow lateral epicondylitis is rated as 10 percent disabling in accordance with the General Rating Formula for the Musculoskeletal System, Shoulder and Arm. 38 C.F.R. § 4.71a, DC 5024.  Under that diagnostic code, it indicates that the diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  The Veteran is noted as right hand dominant, so therefore his left extremity is considered the minor extremity and the criteria that are afforded for such extremity is applicable to the case at hand.

Under Diagnostic Code 5213, a limitation of supination to 30 degrees or less warrants a 10 percent rating.  Id.  A limitation of pronation with motion lost beyond the last quarter arc where the hand does not approach full pronation, limitation of motion of pronation motion lost beyond the middle of the arc, and loss of supination or pronation due to bone fusion, with the hand fixed in full pronation all warrant a 20 percent evaluation; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, warrants a 30 percent rating.  Id.

Under Diagnostic Code 5206, limitation of flexion of the forearm to 45 degrees is assigned a 40 percent rating and, limitation of flexion to 55 degrees is assigned a 30 percent rating.  Id.  Limitation of flexion to 70 degrees and 90 degrees is assigned a 20 percent rating.  Id.  Limitation of flexion to 100 degrees is assigned a 10 percent rating.  Id.

Diagnostic Code 5207 pertains to limitation of extension of the forearm.  Under Diagnostic Code 5207, a 10 percent rating is warranted for limitation to 45 and 60 degrees.  Id.  A 20 percent rating is warranted for extension of the major forearm limited to 75 and 90 degrees.  Id.  A 30 percent rating is warranted for extension of the major forearm limited to 100 degrees.  Id.  A 40 percent rating is warranted for extension of the forearm limited to 110 degrees. Id. 

Diagnostic Codes 5205 (ankylosis of the elbow), 5209 (other impairment of the elbow, flail joint fracture), 5210 (nonunion of the radius and ulna, with flail joint), 5212 (impairment of the radius), 5214 (ankylosis of the wrist), 5216-5227 (ankylosis of the fingers), and the diagnostic criteria pertaining to impairment of the nerves and the criteria pertaining to muscle injuries, are not applicable in this claim because the medical evidence does not show that the Veteran has any of those conditions.  Specifically, the VA examinations and VA and non-VA treatment records do not demonstrate any objective finding of ankylosis, muscle injury, or neurological disorder in the left elbow.  Regarding Diagnostic Code 8516, that contemplates neurological disability of the ulnar nerve, the Veteran is already in receipt of a 20 percent rating for moderate impairment of his left wrist due to left ulnar neuropathy.  38 C.F.R. § 4. 124a (2014).  However, the Veteran's appeal with regard to that condition rests upon the effective date rather than any claim of increased worsening in conjunction with his left elbow.

Under Diagnostic Code 5211, rating impairment of the ulna, a 10 percent rating is warranted for a malunion of the ulna, with bad alignment.  A 20 percent rating is warranted for nonunion in the lower half and without loss of bone substance or deformity.  Id.  A 30 percent rating is warranted for nonunion of the ulnar in the upper half, with false movement, with loss of bone substance and marked deformity.  Id.

Plate I in 38 C.F.R. § 4.71a (2014) shows that normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  Normal pronation of the forearm is to 80 degrees of pronation and 85 degrees of supination.  Id.

Early Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or, (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Background

Right Clavicle, Right Shoulder, and Right Elbow

The Veteran contends that he suffers from residuals of a right shoulder injury, right elbow injury, and right clavicle injury sustained during military service.  At his April 2012 Board hearing, the Veteran testified that he believes all three of these conditions stem from an accident in service in which a fellow service member jumped into a swimming area and landed on the Veteran's upper right torso.

Upon review, the Veteran's service treatment records reveal that in February 1973 he received treatment for severe right trapezeus pain and a linear fracture of the right clavicle at midshaft.  It was noted that the Veteran had sustained an impact from a heavy weight falling 30-feet onto his back on February 10, 1973.  The Veteran was diagnosed with a torn trapezius muscle right and a linear fracture of the right clavicle, non-displaced.

The Veteran's service personnel records show that in March 1973, he was provided with a line-of-duty investigation for his injuries sustained on February 10, 1973.  It was noted that the Veteran was injured while swimming in an off-limits area, stating that "the French Cut is part of the third locks area which is placed off limits by USARSO Regulation  385-1.  The information is posted on the unit bulletin board.  In addition, the [off-limits] areas have been covered in the unit's command information classes."  The investigation resulted in a finding that the Veteran was injured while not in the line-of-duty and as due to his own misconduct.  The Veteran's commanded also provided a statement noting that the Veteran was required to read the bulletin board that showed the off-limits areas and that he had been briefed on multiple occasions.

A review of the Veteran's outpatient treatment records reveals that he has been treated for residuals of a right clavicle fracture, osteoarthritis of the right shoulder, and a right elbow flexion contracture with loose body.  Although the Veteran has subjectively related these conditions to his in-service injuries by way of history, no formal etiological opinion has been provided.

Left Elbow Lateral Epicondylitis

The Veteran contends that his left elbow condition is more severe that currently reflected by his evaluation of 10 percent.  To this effect, the Veteran has stated that his left elbow prevents him from performing tasks requiring the involvement of his left extremity and causes great functional impairment, particularly during flare-ups.

Service treatment records reveal that the Veteran injured his left elbow in October 1971, requiring hospitalization.  The elbow was casted for two weeks.  Pain on motion was documented.  X-rays revealed a fracture, but no arthritis.  In 1973 x-rays revealed minor calcification of the old healed fracture.

The Veteran was provided with a VA examination in December 2008.  It was noted that the Veteran had been complaining of increasing left elbow pain that led him to quit his job.  The Veteran reported pain that was a 7 on a scale of 1 to 10, with flare-ups that are 8 on a scale of 1 to 10 and last for an hour and occur daily upon lifting, pushing, turning, touching his back, and leaning on the elbow.  It was noted that the Veteran was right-handed.  Range of motion testing revealed a flexion of 145 degrees, extension of 0 degrees, pronation of 80 degrees, and supination of 65 degrees.  There was no objective evidence of pain.  There was no additional pain or loss of motion upon repetition.  No ankylosis was noted.  X-rays of the left elbow were negative.  The Veteran was diagnosed with lateral epicondylitis of the left elbow.

In December 2009, January 2010, and February 2010, at the VA Medical Center, the Veteran was seen for complaints of bilateral elbow pain.  The Veteran was diagnosed with bilateral elbow internal derangement.  In February 2010, imaging, which included four views of the left elbow, determined normal findings.

The Veteran was provided with an additional VA examination in June 2010.  It was noted that the Veteran had been complaining of constant stiffness in his left arm and weakness in the left hand.  The Veteran reported pain that was a 5 to 6 on a scale of 1 to 10, with flare-ups that are 7 on a scale of 1 to 10 and last for an hour and occur daily upon over-extending it.  It was noted that the Veteran was right-handed.  Range of motion testing revealed a flexion of 140 degrees, extension of 0 degrees, pronation of 75 degrees, and supination of 60 degrees.  There was no objective evidence of pain.  There was no additional pain or loss of motion upon repetition.  No ankylosis was noted.  X-rays of the left elbow were negative.  The Veteran was diagnosed with lateral epicondylitis of the left elbow.

In June 2010, the Veteran was seen at the VA Medical Center for complaints of elbow pain, claiming that he could not extend.  Range of motion testing revealed an extension of 0 degrees, but noted that the Veteran could not hyper-extend.  The Veteran was diagnosed with chronic pain syndrome related to the elbows.

The Veteran was provided with an additional VA examination in November 2010.  It was noted that there was no swelling or discoloration of the left elbow.  It was noted that the Veteran had normal flexion and extension.

The Veteran was provided with an additional VA examination in August 2012.  It was noted that the Veteran had been complaining of pain and flare-ups in the left elbow that prevented full extension.  It was noted that the Veteran was right-handed.  Range of motion testing revealed a flexion of 145 degrees with pain noted at 130 degrees, and extension of 10 degrees, with pain noted at 10 degrees.  There was no additional pain or loss of motion upon repetition.  Functional effects included less movement than normal, pain on movement, weakened movement, and atrophy of disuse.  No ankylosis was noted.  X-rays of the left elbow showed evidence of degenerative arthritis.  The Veteran was diagnosed with lateral epicondylitis of the left elbow.

A January 2013 private treatment record revealed that the Veteran had a limited range of motion for the left elbow after his left shoulder surgery, but did not provide any values.  The Veteran was diagnosed with elbow pain and stiffness.


Analysis

Right Clavicle, Right Shoulder, and Right Elbow

The record evidence shows that the Veteran's swimming accident and resulting injuries were not incurred in line-of-duty because they were due to his own willful misconduct, and therefore service connection cannot be granted.  38 C.F.R. § 3.301.

Here, the record evidence contains the service department's finding that the Veteran's actions on February 10, 1973, constituted willful misconduct on his part.  The Veteran, by his own admission, and on his own accord went to an unauthorized swimming area.  This is an area that the Veteran would have had constructive notice of being off limits, via multiple briefings and centralized posting of off-limits areas on the unit bulletin board.  Although the Veteran, at the time as well presently, contends that he was ignorant of the fact that he had visited an unauthorized area, the facts provided by the Veteran's command investigation show that he had a duty to be aware of such off-limits areas.  That he was not aware, as he contends, only further lends support to the assertion that the Veteran was not conducting himself in accordance with his duty and, therefore, acting outside thereof.  The Board, thus, finds that the Veteran, by virtue of being in an unauthorized location, in and of itself, was not acting within the line-of-duty and, as such, any activity, to include injuries sustained therein, would naturally be the result of misconduct by merely occurring in such an unauthorized location, even if such actions would be lawful had they occurred in a locale that was not off limits.  The fact that the Veteran argues that it was the other service member who jumped on him that committed the actual misconduct that led to his injuries is of no consequence as, had the Veteran not been in that off limits swimming area, that other service member would not have had occasion to injure the Veteran in the first instance.

As noted, "willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  Here, although it remains to be seen whether the Veteran had actual knowledge of the prohibited area, he was under a duty to do so and therefore the "conscious" element of his wrongdoing is met via constructive knowledge.

It is true that mere technical violation of police regulations or ordinances does not per se constitute willful misconduct; but here, service members are bound to strict adherence to orders and duty.  Given the Veteran's own professed ignorance of the off-limits areas, had he been following his duty as prescribed (i.e., checking the unit bulletin board daily as instructed by his commander), he would have been able to avoid ending up in a prohibited area and getting subsequently injured.

Based on the preponderance of the evidence, the Board finds that the Veteran's actions on February 10, 1973, including both ignoring the order to check the unit bulletin board daily and going swimming in an off-limits area, clearly constitute willful misconduct.  Thus, the injuries he sustained to his right shoulder, right clavicle and right elbow, involving the swimming accident in February 1973, were the result of his own willful misconduct.  38 C.F.R. § 3.301.

Alternatively, the Board has considered the possibility that the Veteran's current disorders of the right shoulder, right elbow, and right clavicle injury were related to an in-service incident apart from the swimming accident.  However, there is no indication of any injuries involving the right shoulder, right elbow injury, and right clavicle prior to the February 10, 1973, swimming accident or any in-service injury of the right shoulder, right elbow, and right clavicle subsequent to the swimming accident.

Service treatment records contain a February 22, 1973, notation of a re-injury of the clavicle, but it was noted that such entry referred to the fact that the initial injury was unhealed, and the pain and a lump over the mid-clavicle were noted.  In October 1973, the Veteran was seen for complaints of pain to his right clavicle, which was noted to be a residual of the February 1973 injury.  In March 1974, the Veteran was seen for complaints of right arm pain.  In particular, it was noted that the Veteran had swelling on the posterior surface and had difficulty flexing and extending the hand.  The Veteran was given an impression of torn ligaments.  There was no indication that this arm injury involved the clavicle, shoulder, or elbow.  On the Veteran's November 1974 separation examination, the Veteran noted the February 1973 injury by stating that he had suffered a broken collar bone.  There was no mention of any other right shoulder injury, right elbow injury, or right clavicle injury.  The examiner found that the Veteran's musculoskeletal system was completely normal upon exit.  As described, there is no evidence otherwise linking the claimed right shoulder injury, right elbow injury, and right clavicle injury to service, other than to the swimming accident he sustained therein.  However, as discussed, the Board concurs with the line of duty assessment that was rendered in March 1973 that the Veteran's actions in February 1973 constituted willful misconduct, rendering the accident outside of the line of duty.

In regard to the issue of continuity of symptomology, the Veteran's conditions have been associated with arthritis and would be subject to consideration in accordance with Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Board finds that such analysis is rendered moot due to the absence of the establishment of a chronic disability from an event or injury in service, as the only in-service event or injury from which these claims stem did not occur during the line-of-duty.  As such, no further discussion will follow.

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a right shoulder injury, right elbow injury, and right clavicle injury, and the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved in this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Elbow Lateral Epicondylitis

Based on the above, the Board finds that the Veteran's left elbow lateral epicondylitis only meets the criteria for a 10 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show a finding of ankylosis, limitation of flexion less than 90 degrees, limitation of extension greater than 75 degrees, joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, loss of bone, malunion, or nonunion.  The Board notes that, although the Veteran is currently rated based upon consideration of painful motion in accordance with 38 C.F.R. § 4.59, it would be possible to obtain higher evaluations if arthritis were shown with occasional incapacitating exacerbations.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604; 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, such incapacitating episodes have not been shown by the medical evidence of record.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of ankylosis, a joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, loss of bone, malunion, or nonunion or any limitation of motion even close to that contemplated by the Schedule, as the Veteran's flexion has remained at around 140 to 145 degrees over the course of the period pertinent to the appeal, and extension has only increased from 0 degrees to 10 degrees, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his left elbow, as the evaluation for painful motion adequately contemplates the nature of the Veteran's disability over the appeals period.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for left elbow lateral epicondylitis are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's left elbow lateral epicondylitis at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Board has considered whether the veteran's disability could be evaluated under any other diagnostic codes, but finds that a rating higher than 10 percent is not warranted under any diagnostic code associated with shoulder or arm.  Therefore, based on the foregoing analysis, the Board concludes that the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's service-connected left elbow lateral epicondylitis at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 55. 

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2012); Barringer, 22 Vet. App. at 243-44 (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2012); Thun, 22 Vet. App. at 116.

The rating criteria in this case are not inadequate.  An evaluation in excess of the assigned rating is provided for certain manifestations of the service-connected disability, but the evidence reflects that those manifestations are not present in this case.  The Veteran's complaints are not exceptional or unusual features of the disability and are symptoms contemplated in the rating criteria and related regulations.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Left Ulnar Neuropathy

In pertinent part, a RO rating decision in September 2010 awarded service connection for left ulnar neuropathy and assigned an initial 10 percent evaluation effective September 28, 2009.  The Veteran was notified of this decision and his appellate rights by letter dated September 13, 2010.  However, the Veteran did not submit a notice of disagreement, or new and material evidence warranting a readjudication of the claim, within one year of the date of notice of decision.  Notably, the Veteran did submit other statements and evidence, but such evidence only pertained to other claimed disabilities.  Thus, the RO's September 2010 rating decision is final.  38 C.F.R. §§ 3.156(b), 20.300, 20.302.

The Veteran's claim for a TDIU, which had been on appeal since May 2009, was remanded by the Board on July 17, 2012 and the RO was directed to consider increased evaluations for all of the Veteran's service-connected disabilities, to include his left ulnar neuropathy.  On review of the record, the Board finds no documents of record that may be reasonably construed as constituting a formal or informal claim for an increased rating between the September 2010 notice of decision and the Board's remand for a claim for an increased rating on July 17, 2012.  The available treatment records do not include any findings or opinions that suggest that in increase in disability occurred during this time period as to constitute a claim under 38 C.F.R. § 3.157.  Thus, the question on appeal is whether it is factually ascertainable from any of the evidence of record that the Veteran's disability underwent an increase in disability in the one year period prior to July 17, 2012.

The Veteran first asserts that his award of increased benefits should extend to the original date of claim for all of his claims in September 2008.  However, the RO's September 2010 rating decision is final, and the effect of that finality is to preclude an award of an effective date prior to the September 28, 2009 effective date established by that decision.  The Veteran did raise a claim of clear and unmistakable error (CUE) such as to challenge the finality of this.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (a final decision may only be challenged on the basis of a CUE motion raised before VA in the first instance).  However, in a November 2012 rating decision, the RO found that, based upon the evidence of record, none of the Veteran's claims prior to his September 28, 2009 claim for carpal tunnel syndrome could be reasonably construed as refereeing to or thereby constituting in any way an earlier claim for service connection for left ulnar neuropathy.  The Veteran did not submit a NOD or otherwise challenge the findings of that decision and it became final on November 2013.  Therefore, the claim for a CUE in regard to the original September 2010 rating decision is not currently before the Board.  

Having established the date of claim, the next step in the analysis would be to determine whether, sometime between July 17, 2011 (one year prior to the date of the Veteran's increased rating claim), and July 17, 2012, an increase in the Veteran's left ulnar neuropathy became factually ascertainable. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's service-connected left ulnar neuropathy for the period prior to July 17, 2012 is rated as 10 percent disabling in accordance with the General Rating Formula for Neurological Conditions and Convulsive Disorders.  38 C.F.R. § 4.124a, DC 8716.  The Veteran is noted as right hand dominant, so therefore his left extremity is considered the minor extremity and the criteria that are afforded for such extremity is applicable to the case at hand.  A 10 percent rating is warranted for incomplete paralysis of the ulnar nerve that is mild.  Id.

The Veteran's service-connected left ulnar neuropathy for the period from July 17 2012 to present is rated as 20 percent disabling in accordance with the General Rating Formula for Neurological Conditions and Convulsive Disorders.  38 C.F.R. § 4.124a , DC 8716.  A 20 percent rating is warranted for incomplete paralysis of the ulnar nerve that is moderate.  Id.   A 30 percent rating is warranted for incomplete paralysis of the ulnar nerve that is severe.  Id.  A 50 percent rating is warranted for complete paralysis of the ulnar nerve; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Id.  

In applying the above law to the facts of the case, the Board does not find that the Veteran is entitled to an effective date earlier than July 17, 2012 for his service-connected left ulnar neuropathy.  The Board does not find credible lay and/or medical evidence that the increased severity of the Veteran's symptoms occurred between the time period from July 17, 2011 to July 17, 2012.

At the outset, the Board notes that the Veteran argues that the current severity of his left ulnar neuropathy symptoms have been present since 2008.  Accepting the lay assertions as literally true, the Board would have no option but to deny the claim as a matter of law as the Veteran would be describing the onset of his current disability status more than one year prior to the constructive filing of the increased rating claim on July 17, 2012.  Harper, 10 Vet. App. at 126-27.

Here, the Veteran constructively filed a claim for an increased rating for left ulnar neuropathy on July 17, 2012, via the Board's remand of such an evaluation in conjunction with his outstanding claim for TDIU, and it is not factually ascertainable that any increase in disability occurred within one year from the date of such claim.  The medical evidence of record does not show any moderate impairment of the Veteran's condition during the period of July 17, 2011 to July 17, 2012.  Rather, a December 2011 private electromyogram (EMG) revealed that the Veteran had an abnormal study which showed bilateral ulnar focal demyelinating mononeuropathies localized to the elbow region that were only mild in severity.  In a January 2012 VA outpatient treatment record, it indicated that the Veteran received a follow up after receiving his EMG results and that his ulnar neuropathy was still considered mild.

However, on August 2012, the Veteran was provided with a VA neurological examination in response to the July 2012 claim of worsening neuropathy.  The examination found that the Veteran condition of left ulnar neuropathy showed objective findings of moderate pain, moderate numbness, and mild paresthesias.  Accordingly, the RO determined that these symptoms more closely approximated the rating criteria for mild incomplete paralysis of the ulnar nerve and awarded the Veteran an increased 20 percent evaluation going back to the July 17, 2012 date of claim, via Board Remand, that was constructively found to be the first indication of a worsening condition by the Veteran that was confirmed shortly thereafter by the VA examination in August 2012.

Accordingly, from July 17, 2011 to July 17, 2012, the evidence of record does not establish a factually ascertainable increase in the Veteran's service-connected left ulnar neuropathy to warrant an effective date earlier than July 17, 2012, for the assignment of a 20 percent disability rating.  Thus, the Veteran's effective date for a 20 percent rating cannot be earlier than the currently assigned date of July 17, 2012.  Accordingly, an effective date earlier than July 17, 2012, for the award of a 20 percent rating for the service-connected left ulnar neuropathy is not warranted.



ORDER

Since the injuries sustained by the Veteran on February 10, 1973, involving swimming accident, were the result of his own willful misconduct, the appeal concerning entitlement to service connection for right clavicle fracture, osteoarthritis of the right shoulder, and right elbow flexion contracture with loose body ("right elbow disability") is denied.

Entitlement to an initial evaluation in excess of 10 percent for the service-connected left elbow lateral epicondylitis is denied.

Entitlement to an effective date earlier than July 17, 2012 for the assignment of a 20 percent evaluation for service-connected left ulnar neuropathy is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for osteoarthritis of the left shoulder and entitlement to a TDIU.

Left Shoulder

The Veteran should be provided with a new VA examination.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here the Veteran was provided with a VA examination for his left shoulder on June 2010.  Although the examiner, upon reviewing the claims file, interviewing the Veteran, and providing objective testing, diagnosed the Veteran with an impingement of the left shoulder acromioclavicular joint degenerative changes and opined that this condition was less likely than not related to military service on the basis of direct service connection, he did not evaluate whether this condition may be secondarily related to the Veteran's service-connected left elbow.  

This is particularly important because the Veteran has alleged on multiple occasions, beginning with his May 2009 NOD that he believes that his left shoulder condition could be caused or aggravated by service-connected left elbow.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As such, the Board finds that the Veteran should be provided with an additional VA examination which includes an evaluation of whether the left shoulder condition was caused or aggravated beyond its natural progression by the service-connected left elbow lateral epicondylitis.  The examiner should provide a full rationale for all opinions provided.

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The Veteran is service connected for left ulnar neuropathy, evaluated at 10 percent disabling from September 28, 2009 and 20 percent disabling from July 17, 2012, left elbow lateral epicondylitis evaluated at 10 percent disabling from September 24, 2008, and a nasal fracture with deviated septum and chronic rhinosinusitis evaluated at 10 percent disabling from October 27, 2008.  The Veteran has a combined evaluation of 10 percent from September 24, 2008, 20 percent from October 27, 2008, 30 percent from September 28, 2009, and 40 percent from July 17, 2012.  38 C.F.R. § 4.25.  The Veteran's claim stems from his original September 24, 2008 claim.  Therefore, the Veteran does not have a minimum rating of 60 percent or a combined rating of at least 70 percent for consideration of a TDIU under 38 C.F.R. § 4.16(a) and entitlement to a schedular TDIU is not warranted.

As the Veteran does not meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disabilities.  Here, the Veteran has stated that due to his physical condition, he is unable to sustain gainful employment.  To this effect, the Veteran has provided that he has not worked since 2008 and that, in particular, his left elbow and left ulnar neuropathy  prevent him from engaging in work that requires manual dexterity, to include his former employment as a truck driver and a carpenter.

Here, the Board notes that the Veteran has been provided with numerous VA examinations to address his service-connected disabilities.  Although these examinations have addressed the occupational effects of the Veteran's disabilities, they have not discussed whether such makes the Veteran unemployable in either sedentary, physical, or both types of employment.  Furthermore, these examinations, have not discussed the impact of the Veteran's previous work history, training, and educational background on his employability in light of his service connected disabilities.  As such, the Board finds that the Veteran should be provided with a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability. The examiner should discuss the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

Additionally, it is noted that the Veteran's SSA records indicate that he is receiving disability benefits based upon a combination of effects from his service-connected disabilities as well as non service-connected disabilities.  As such, it is important to have the examiner consider these records, but parse out the effects of the service-connected disabilities exclusively in determining the overall occupational effect.

After obtaining the results of the Social and Industrial Survey, the RO is requested to again consider whether the Veteran's claim should be forwarded to the Director of Compensation Service for extra-schedular consideration.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his left shoulder condition. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the etiology of his left shoulder condition, to include any possible secondary relationship to his service-connected left elbow lateral epicondylitis. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the left shoulder condition was caused and/or aggravated by the service-connected left elbow lateral epicondylitis.

A complete rationale for all opinions must be provided.

3. After the above development has been accomplished, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability. 

The claims folder should be reviewed, including records from the Social Security Administration and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

The examiner should discuss the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

4. After obtaining the results of the Social and Industrial Survey, the RO is requested to again consider whether the Veteran's claim should be forwarded to the Director of Compensation Service for extra-schedular consideration.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271.

7. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


